Citation Nr: 1429820	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-42 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the Atlanta RO in Decatur, Georgia.   

When this case was before the Board in February 2012 and March 2014, it was remanded for further development.  

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to February 27, 2012, the Veteran's left ankle degenerative joint disease was manifested by limitation of motion that more nearly approximated moderate than marked.  

2.  From February 27, 2012,  the Veteran's left ankle degenerative joint disease has been manifested by marked limitation of motion, without ankylosis.


CONCLUSION OF LAW

The Veteran's left ankle degenerative joint disease warrants a 10 percent rating prior to February 27, 2012, and a 20 percent rating, but not higher, beginning February 27, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO's August 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in September 2008 and February 2012 to determine the severity of his left ankle degenerative joint disease.  Together, the reports of these examinations are adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his left ankle disability has increased in severity since the February 2012 VA examination.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013). 

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 10 percent rating for degenerative joint disease of the left ankle.  He now seeks a higher disability rating.

The Veteran was afforded a VA examination in September 2008 to evaluate the severity of his left ankle disability.  The Veteran reported daily pain, weakness, stiffness, swelling, heat, and redness of his left ankle.  He further reported instability, fatigability, and lack of endurance.  He denied that his left ankle was "locked" in place.   He had flare-ups almost every morning that lasted for two to three hours.  The swelling caused increased limitation of motion but no functional impairment or constitutional symptoms.  He denied any episodes of dislocation or recurrent subluxation.  

The Veteran denied any limitations in his activities of daily living.  However, if he had a flare-up while driving, he would have to pull over.  He also had to do yard  work and home maintenance tasks slowly when he had a flare-up.  He had trouble running and had to sit down at times while working due to pain.  He used a stick to help him balance while in the yard, but otherwise used no assistive devices.

Upon examination, there was no edema, erythema or warmth of the joints or soft tissues of the left foot.  There was no joint laxity or instability.  Dorsiflexion was 0 to 20 degrees with slight pain.  Plantar flexion was 0 to 45 degrees with slight pain.  Eversion was 0 to 20 degrees with slight pain.  Inversion was 0 to 30 degrees with slight pain.  Repetitive motion did increase pain, but did not change the range of motion or cause fatigability.  There was no crepitus with range of motion.  Rising on heels or tiptoes elicited subjective and objective complaints of pain.  There was no abnormality in alignment of the Achilles tendon.  Degenerative joint disease of the left ankle was diagnosed.  

VA treatment records from January 2008 to September 2009 reveal that the Veteran complained of having pain consistently since his initial injury in 1990.  He also stated that his left ankle swelled while he walked and was very painful. 

A September 2010 X-ray study revealed minimal/mild osteoarthritic narrowing of the lateral compartment of the left ankle.  An October 2010 MRI similarly revealed mild degenerative changes of the left ankle. 

The Veteran was afforded a second VA examination on February 27, 2012.  The Veteran reported that in 2008, his left ankle started getting stiff in the early mornings for no reason.  He currently had pain all the time with intermittent stiffness.  The pain had been present since 2008 but got worse in 2010.  He constantly used a cane. 

Upon examination, plantar flexion was 0 to 35 degrees with objective evidence of painful motion beginning at 35 degrees.  Plantar dorsiflexion was 0 to 15 degrees with objective evidence of painful motion beginning at 15 degrees.  After repetitive-use testing, plantar flexion was still 0 to 35 degrees, and dorsiflexion was still 0 to 15 degrees.  He had pain on movement after repetitive-use testing.  Muscle strength was normal for plantar flexion and dorsiflexion.  There was no ankylosis present.  

The examiner noted that the Veteran's left ankle disability impacted his ability to work.  He could not perform a job that required prolonged standing but was able to perform a sedentary job.  

Analysis

Upon careful review of the evidence of record, the Board finds that the limitation of motion of the Veteran's left ankle more nearly approximated moderate than marked during the period prior to the VA examination on February 27, 2012, and marked limitation of motion thereafter.  In his September 2008 VA examination, he reported daily pain, weakness, stiffness, swelling, heat, and redness of his left ankle.  He further reported instability, fatigability, and lack of endurance.  However, he had normal range of motion.  Repetitive motion did increase pain, but did not change the range of motion or cause fatigability.  He did not use an assistive device.  Therefore, while he did experience pain, swelling, and other symptoms, his range of motion was normal.  Even with consideration of all pertinent disability factors, to include additional functional impairment during flare ups, none of the evidence for the period prior to the February 2012 VA examination shows that the Veteran's limitation of left ankle motion more nearly approximated marked than moderate.  

In his February 2012 VA examination, the Veteran again reported constant pain and stiffness.  Left ankle plantar flexion was limited to 35 degrees with objective evidence of painful motion beginning at 35 degrees.  Plantar dorsiflexion was limited to 15 degrees with objective evidence of painful motion beginning at 15 degrees.  The Veteran had to use a cane at all times.  This evidence indicates that the Veteran's range of motion and ability to function had worsened since his September 2008 examination.  Specifically, the Board finds that the Veteran's left ankle disability picture, when considered as a whole, more closely approximates that of a marked limitation of motion than that of a moderate limitation of motion as of the February 2012 examination. 

The Board notes that the Veteran reported at the February 2012 VA examination that his pain worsened in 2010.  However, he has not identified any particular point in time when the pain increased in severity.  Moreover, there is nothing in the Veteran's statements or in the other evidence of record that substantiates the presence of sufficient functional impairment to warrant a higher prior to the date of the recent VA examination.  

The Board has considered whether there is any other schedular basis for granting the Veteran a rating in excess of 20 percent, but has found none.  In particular, the Board notes that the Veteran's left ankle is not ankylosed so a higher rating under Diagnostic Code 5270 is not warranted.

Additionally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  The Board acknowledges that the Veteran has pain and frequent flare-ups in his left ankle.  Nevertheless, his level of functional impairment is specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determinations that a rating in excess of 10 percent is not warranted prior to February 27, 2012, and a rating in excess of 20 percent is not warranted thereafter, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the assignment of higher ratings.  Gilbert, 1 Vet. App. 49, 54.


						(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's left ankle degenerative joint disease warrants a 10 percent rating prior to February 27, 2012, and a 20 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


